FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                             April 11, 2018
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 17-3182
                                                 (D.C. Nos. 5:16-CV-04109-DDC and
JOHN D. WARD,                                          5:01-CR-40050-DDC-1)
                                                               (D. Kan.)
      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter is before us on the United States’ Motion for Summary Affirmance.

The United States moves for summary affirmance of the district court’s judgment in light

of this court’s decision in United States v. Greer, 2018 WL 721675 (10th Cir. Feb. 6,

2018). In response, Appellant John D. Ward acknowledged that Greer answers the

question raised in this appeal and the court could summarily affirm. However, he

suggested that summary affirmance was premature prior to issuance of the mandate in

Greer. On March 7, 2018, the court abated this appeal and its consideration of the United

States’ motion for summary affirmance pending issuance of the mandate in Greer.



       
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       The mandate in Greer issued on April 2, 2018. Accordingly, the abatement of this

appeal is lifted and the United States’ Motion for Summary Affirmance is granted. In light

of this court’s decision in United States v. Greer, 2018 WL 721675 (10th Cir. Feb. 6,

2018), the judgment of the district court is affirmed.


                                              Entered for the Court
                                              Per Curiam




                                              2